ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-18(1) seeking the immediate temporary suspension of KIMBERLY A. HINTZE of JERSEY CITY, who was admitted to the bar of this State in 1991, for failure to comply with the Order of the Court filed July 12, 2000;
And the Court by Order filed December 8, 2000, having directed respondent to provide the Office of Attorney Ethics with the name of a proposed supervising attorney within thirty days of the filing date of the Court’s Order, failing which respondent would be temporarily suspended from practice;
And the Office of Attorney Ethics having reported to the Court that respondent has not complied with the Court’s Order;
And good cause appearing;
It is ORDERED that KIMBERLY A. HINTZE is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that KIMBERLY A. HINTZE be restrained and enjoined from practicing law during the period of her suspension and that respondent comply with Rule 1:20-20 governing suspended attorneys.